 

 

 

USDC SLBNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:
wo ee ee x DATE FILED: Hf 75 U5

 

 

 

 

 

LEANDRO VALDEZ MORONTA, individually and on
behalf of others similarly situated

Plaintiff,
ORDER
-against-
19-CV-4289 (PAE)(KNF)
E & M FOOD MARKET CORP. (d/b/a KEY FOOD)
and MIGUEL MARTINEZ,

Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

A conference was held with counsel to the respective parties on November 5, 2019. Asa
result of the discussion had during the conference, IT IS HEREBY ORDERED that:

1. all discovery, of whatever nature, be initiated so as to be completed on or before

March 5, 2020;

2. the last date on which to amend pleadings will be December 30, 2019;
3. the last date on which to join additional parties will be December 30, 2019;
4, a telephonic status conference will be held with the parties on February 4, 2020, at

11:00 a.m. The parties should call into the conference using telephone number
(888) 557-8511 and, thereafter, enter access code 4862532;

5, any dispositive motion should be served and filed on or before April 6, 2020. The
response to any such motion and any reply are to be made in accordance with
Local Civil Rule 6. lof this court; and

6. if no dispositive motion is made, the parties shall submit their joint pretrial order

to the court on or before April 6, 2020. That document must conform to the

 

 
 

requirements for such an order that are found in the Individual Rules of Practice
of the assigned district judge.

Dated: New York, New York SO ORDERED:

November 14, 2019 .
ei a Dacca! QE

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
